UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV19-06519 JAK (MRWx) Date November 6, 2019
Title Bruce Hymanson v. Mad Dogg Athletics, Inc., et al.
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
Andrea Keifer Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER REMANDING MATTER TO SUPERIOR COURT
FOR LACK OF FEDERAL JURISDICTION
JS-6: Remand

Defendant was directed to file a supplemental memorandum on or before October 30, 2019 “addressing
whether, in light of H/F Bio, an inventorship determination is essential to one or more claims alleged in
the Complaint.” Dkt. 31. Defendant failed to do so. Therefore, Defendant has not adequately responded
to the Order to Show Cause as to why this matter should not be remanded to the Superior Court for lack
of subject matter jurisdiction. See Dkt. 27. As the removing party, Defendant has the burden to show the
basis for federal jurisdiction. Defendant has not met this requirement. Further, an independent review of
the issue based on the allegations in the Complaint (Dkt. 1), also shows that there is no subject matter
jurisdiction. Accordingly, this matter is REMANDED to the Los Angeles Superior Court, at its Stanley
Mosk Courthouse, Case No. 19 ST CV-19798, for all further proceedings.

IT IS SO ORDERED.

 

Initials of Preparer ak

 

Page 1 of 1
